Matter of Dominguez v Wendland (2021 NY Slip Op 04529)





Matter of Dominguez v Wendland


2021 NY Slip Op 04529


Decided on July 22, 2021


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:July 22, 2021

532758
[*1]In the Matter of Neftaly Dominguez, Petitioner,
vRosemarie Wendland, as Superintendent of Ulster Correctional Facility, Respondent.

Calendar Date:June 17, 2021

Before:Garry, P.J., Lynch, Clark, Reynolds Fitzgerald and Colangelo, JJ.

Neftaly Dominguez, Napanoch, petitioner pro se.
Letitia James, Attorney General, Albany (Kate H. Nepveu of counsel), for respondent.

Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a tier II disciplinary determination finding him guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the $5 mandatory surcharge has been refunded to petitioner's inmate account. In view of this, and given that petitioner has received all of the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Shepherd v Annucci, 193 AD3d 1134, 1134 [2021]; Matter of Jefferies v New York State Dept. of Corr. & Community Supervision, 190 AD3d 1250, 1250 [2021]).
Garry, P.J., Lynch, Clark, Reynolds Fitzgerald and Colangelo, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs.